Citation Nr: 1536246	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-11 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for depression, to include as secondary to hepatitis C.

3.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits on appeal.  This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

In June 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's service connection claims for depression, hepatitis C, and sleep apnea.  

For the reasons described below, the Board finds that the minimal threshold for warranting a VA examination has been met for his claimed hepatitis C and sleep apnea.  See 38 C.F.R. § 3.159(C)(4).  As such, these two service connection claims are remanded for VA examinations to determine their nature and etiology.

As for the depression claim, further development could trigger the duty to obtain a VA opinion.  Namely, the Veteran has reported outstanding treatment records and his personnel records could impact his depression claim.  Alternatively, he has asserted that his depression is secondary to his claimed hepatitis C.  

Hepatitis C

The Veteran contends that his hepatitis C is due to being stuck with dirty needles while working as a hospital specialist in service.  His DD Form 214 lists his military specialty as a Medical Supply Specialist.  

In a March 1993 disability evaluation (requested by the State of Michigan), the examiner noted that the Veteran had hepatitis C, but he never knew he had it.  He reported being diagnosed while donating blood in November 1991.  The examiner indicated that the Veteran used to donate blood in 1985-1986 timeframe in the Detroit area, "and he didn't seem to have any problem at that time.  They told him he [had] probably contracted this virus sometime when he was in the service."  

VA treatment records show that the Veteran reports the following hepatitis C risks: 

	Multiple sexual partners.
      Tattoo/repeated body piercing.
      Intranasal cocaine use.
      Unexplained liver disease.
      Unexplained abnormal ALT value.
      Intemperate alcohol use.

In conjunction with his hepatitis C evaluation at the VA clinic, the Veteran did not report that he was stuck by needles during service.  He has, however, denied any IV drug use.  

The Board finds that the medical evidence is insufficient and a VA opinion is necessary to decide this claim.  

Depression

The Veteran contends that his current depression is related to incidents that he encountered during service, or alternatively, secondary to his claimed hepatitis C.  

During his hearing, the Veteran reported that his depression was related to not being able to make a career out of the military due to "sting" operations against him in service.  He described some specific instances regarding his alleged mistreatment, and subsequent bar to reenlistment when he was discharged.  Importantly, the Veteran's service personnel records are not associated with the claims file.  As such, upon remand, attempts should be made to associate his personnel records with the claims file.  

Treatment records show that the Veteran has been diagnosed as having cocaine dependence, alcohol dependence, substance induced mood disorder, and depression.  

During his hearing, the Veteran also reported outstanding VA treatment records from the Lansing VA Outpatient Clinic dated since 2003.  It appears that some of these records were associated with his Social Security Administration (SSA) records, but it is unclear whether all of the records from the Lansing VA Outpatient Clinic have been associated with the electronic file.  As such, the AOJ should attempt to obtain any outstanding VA treatment records prior to returning the case to the Board.  

Sleep Apnea

The Veteran contends that his sleep apnea had its onset during service.  

In a March 1993 disability evaluation, the Veteran reported that he has experienced sleep problems and daytime sleepiness since about 1985.  At that time, the Veteran also reported that he "had it awhile when he was in the service."  

In a March 1994 private treatment record, there is a notation that the Veteran has experienced excessive daytime somnolence since the late-1970s.  Also noted was his wife's recollection of him being a snorer for the last 10 years, but she never identified that he was unable to breathe in his sleep.  Also, the Veteran reported to the clinician that he never heard from his Army buddies that they heard him snore.  He was then diagnosed as having sleep apnea.  

The Board finds that the medical evidence is insufficient and a VA opinion is necessary to decide this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including treatment records from the Lansing VA Outpatient Clinic dated since 2003, and associate them with the electronic file.

2.  Obtain the Veteran's military personnel records and associate them with the electronic claims file.  

3.  Then, forward the Veteran's electronic claims file to an appropriate examiner to determine the nature and likely etiology of his hepatitis C.  

It is left to the examiner's discretion whether to examine the Veteran.  

Based on various possible means of exposure to hepatitis C both generally and in this case (including the Veteran's reported history of risky sexual behavior and intranasal cocaine), and the clinical progress of this Veteran's disease, the examiner should address the following: 

Is it at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's hepatitis C is etiologically related to his period of service, to include from "risky" sexual encounters?  In answering this question, the examiner should consider the Veteran's lay testimony that he was stuck with needles and touched bloody rags while working at the base hospital.  

The examiner is asked to specifically address the findings contained in the 1993 disability evaluation noting that the Veteran was first shown to have hepatitis C when he attempted to give blood in 1991, but had no problems giving blood in 1985-1986.  

The examiner should also address post-service risk factors-including intranasal cocaine use and alcohol abuse.  The examiner should discuss whether any symptoms of hepatitis C were manifested during service and whether the period of time from discharge from service to the initial diagnosis has any effect on the analysis regarding the likelihood that hepatitis C was in fact contracted during military service.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

The examiner should provide a complete rationale for any opinion provided.

4.  Forward the Veteran's electronic claims file to an appropriate examiner to determine the nature and likely etiology of his sleep apnea.  

It is left to the examiner's discretion whether to examine the Veteran.  

Following review of the claims file and consideration of the Veteran's reports of having sleep problems (daytime sleepiness, falling asleep at the wheel, loud snoring) during and since service, the examiner should address the following: 

Is it at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's sleep apnea is etiologically related to his period of service?  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

The examiner should provide a complete rationale for any opinion provided.

5.  If the hepatitis examiner does not provide a positive nexus opinion with respect to the Veteran's hepatitis C, then the AOJ should perform any additional development deemed necessary regarding the depression claim.  This includes an appropriate VA examination if indicated by any newly received evidence.  

If the hepatitis examiner provides a positive nexus opinion regarding the Veteran's hepatitis C, then forward his electronic record to an appropriate examiner for a secondary opinion regarding the claimed depression.  

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) that:

The Veteran's depression is proximately due to a service-connected disability; or in the alternative, whether it has been permanently aggravated beyond its natural progression by a service-connected disability.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

A detailed rationale for any opinion expressed should be provided.

6.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




